You request our interpretation of what is contemplated by the clause "certificate from his preceptor showing the subjects studied," such certificate being a prerequisite to take the bar examination as required by the following provision of the rule:
"All applicants who begin their preparation for the bar examination after January 1, 1938, will be required to devote a minimum of three years study and research in the foregoing fields of law, which study and research to have been done under the direction of a preceptor wholly or partially in a law office, in a law school approved by this Court or by combining both methods. * * * Before admission to the examination, the applicant shall be required to furnish the State Board of Law Examiners a certificate from his preceptor showing the subjects studied and that he has devoted a minimum of three years to said study; * * *."
The mere fact of borrowing books from a practitioner in the manner you suggest, keeping them a few weeks, returning them and discussing important points covered by them with the practitioner, is not sufficient compliance with the rule quoted.
The certificate of the preceptor or practitioner should show that the applicant has studied law under his direction for a minimum of three years and that he has studied the subjects required by the rules of this Court in each field of law for a period of time equivalent to the semester hours devoted to them by the law schools in this State whose certificate of graduation admits the holder to the practice of law without examination. The certificate should also show *Page 479 
that the preceptor is familiar with the subjects in each field of law, that he has thoroughly examined the applicant on said subjects, and that he has exemplified a knowledge of them that entitles him to admission to the bar examination.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.